  8:19-cv-00419-BCB-CRZ Doc # 58 Filed: 03/31/21 Page 1 of 2 - Page ID # 162




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JOHN BERNHOLT, and BERNHOLT
DESIGN SOLUTIONS, INC.,
                                                                 8:19CV419
                     Plaintiffs,

       vs.                                           FINAL PROGRESSION ORDER
                                                             (AMENDED)
JEFF ALLEN, ABP ENGINEERING, LLC,
MMIS HOLDINGS, LLC, and MIDWEST
MECHANICAL            INDUSTRIAL
SERVICES, LLC,

                     Defendants.


       IT IS ORDERED that the parties’ joint motion to modify the progression order is
granted. (Filing No. 57). The final progression order is amended as follows:

      1)     Motions to compel written discovery under Rules 33, 34, 36, and 45 must
             be filed by June 28, 2021.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      2)     The deadline for identifying expert witnesses expected to testify at the trial,
             (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
             experts, (Fed. R. Civ. P. 26(a)(2)(C)), is April 14, 2021.

      3)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
             retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):                May 3, 2021.


      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
8:19-cv-00419-BCB-CRZ Doc # 58 Filed: 03/31/21 Page 2 of 2 - Page ID # 163




                For the defendant(s):              June 14, 2021.
                Plaintiff(s)’ rebuttal:            June 28, 2021.

   4)    The deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is June 28, 2021.

   5)    The deadline for filing motions to dismiss and motions for summary
         judgment is June 28, 2021.

   6)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is June 28, 2021.

   7)    Motions in limine shall be filed seven days before the pretrial conference. It
         is not the normal practice to hold hearings on motions in limine or to rule on
         them prior to the first day of trial. Counsel should plan accordingly.

   8)    The parties shall comply with all other stipulations and agreements recited
         in their Rule 26(f) planning report that are not inconsistent with this order.

   9)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge, including all requests for
         changes of trial dates. Such requests will not be considered absent a
         showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.


   Dated this 31st day of March, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
